Citation Nr: 0838668	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  04-37 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart murmur, also 
diagnosed as severe mitral valve regurgitation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran served on active duty training (ACDUTRA) from 
March 1960 to September 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in April 2004 by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for entitlement to service connection for a 
heart murmur, also diagnosed as severe mitral valve 
regurgitation.  

In October 2007 the Board remanded the veteran's claim for 
further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (the 
Court) has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); 
see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(holding that substantial compliance, and not strict 
compliance, with the terms of an opinion request is 
required).  The Court in Stegall has indicated, moreover, 
that if the Board proceeds with final disposition of an 
appeal, and the remand orders have not been complied with, 
the Board itself errs in failing to ensure compliance.  
Stegall, 11 Vet. App. at 271.  Thus, while the Board regrets 
the additional delay in this case, for the reasons discussed 
below, the case must be returned to the AMC/RO to secure a VA 
cardiovascular examination with medical opinion that complies 
with the Board's October 2007 remand instructions.

The veteran's January 1960 enlistment physical examination 
noted the presence of a murmur, "which appears to be 
rheumatic heart disease."  An August 1960 Medical Board 
Proceeding noted that the veteran was admitted to an army 
hospital for evaluation of a heart murmur.  The chest X-ray 
and an electrocardiogram were normal.  The impression was 
rheumatic valvulitis, inactive, with deformity of the valve, 
specifically mitral insufficiency.  It was recommended that 
he be separated from service.  

VA regulations provide that with chronic disease shown, as 
such, in service, so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any abnormality of 
heart action or heart sounds in service will permit service 
connection of disease of the heart, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings.  38 C.F.R. 
§ 3.303(b) (2008).

The October 2007 remand instructions directed that the 
veteran be provided with a VA cardiovascular examination and 
medical opinion to resolve conflicting medical evidence 
regarding the etiology of his claimed disability, including 
whether it was aggravated during military service.  A review 
of the claims file shows that the RO provided notice to the 
veteran of a VA examination scheduled for August 13, 2008, in 
correspondence dated in August 2008 that was delivered by 
FedEx.  The veteran failed to report for the scheduled 
examination and contacted the RO, indicating that the FedEx 
carrier left the envelope on his porch, and it was destroyed 
by wind and rain.  Email communications dated in August 2008 
indicate that the veteran was to be rescheduled for a VA 
examination; however, the claims file does not contain any 
notice to the veteran of a rescheduled examination, nor does 
it reflect that the veteran failed to appear for any 
rescheduled examination.  Therefore, the RO should reschedule 
the veteran for a VA cardiovascular examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA cardiovascular examination for an 
opinion as to whether the veteran has a 
present cardiovascular disorder that was 
either incurred in or aggravated during 
active service.  Prior to the examination, 
the claims folder must be made available 
to the examining physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report.  

Following a review of the record, 
examination of the veteran, and utilizing 
sound medical principles, the physician 
should indicate whether the heart murmur 
initially noted during the enlistment 
physical examination and later in service 
determined to be rheumatic valvulitis, 
inactive, with deformity of the valve, 
specifically mitral insufficiency is 
considered to be an "abnormality of heart 
action or heart sounds" as opposed to a 
chronic disease.  If the heart condition 
noted upon entry into service is a 
"chronic heart disease" the examiner 
should opine whether the condition 
underwent an increase in the underlying 
pathology during service.  All examination 
findings, along with the complete 
rationale for the opinions expressed, 
should be set forth in the examination 
report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655 (2008).

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




